July 21, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         JESSICA SHANNON, Appellant

NO. 14-14-00359-CV                           V.

        MEMORIAL DRIVE PRESBYTERIAN CHURCH U.S., Appellee
                ________________________________

        This cause, an appeal from the judgment in favor of appellee, Memorial
Drive Presbyterian Church U.S., signed April 21, 2014, was heard on the transcript
of the record. We have inspected the record and conclude the trial court erred in
dismissing appellant Jessica Shannon’s claims for lack of subject matter
jurisdiction and rendering summary judgment as to Shannon’s claims other than
intentional infliction of emotional distress. We therefore order that the portions of
the judgment dismissing Shannon’s claims for lack of subject matter jurisdiction
and rendering summary judgment on Shannon’s claims other than intentional
infliction of emotional distress are REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court's opinion.

        Further, we find no error in the judgment on Shannon’s claim for intentional
infliction of emotional distress and order it AFFIRMED.

       We order appellee, Memorial Drive Presbyterian Church U.S., to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.